Comegys, Ch. J.,
gave the opinion of the Court, in which he said that every affidavit of a legal defence to the whole or a part of any cause' of action in any case in which a sworn copy of it is filed pursuant to the statute, must disclose the nature and character of that defense sufficiently to show to the court on the face of it, admitting the matter or matters of facts alleged in it to be true, that it constitutes a legal defence to the action in the case. This the affidavit of defence filed in this case wholly fails to disclose, and therefore judgment must be entered for the plaintiff on the motion, notwithstanding the affidavit of defence filed.